UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4244
ANDRE LAMONT CRAWFORD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-02-20)

                      Submitted: January 28, 2004

                      Decided: February 18, 2004

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North
Carolina, for Appellant. Anna Mills Wagoner, United States Attorney,
Angela H. Miller, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. CRAWFORD
                             OPINION

PER CURIAM:

   Andre Lamont Crawford pled guilty to two counts of possession of
a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was
sentenced to a term of 120 months imprisonment. He appeals his sen-
tence, contesting a four-level enhancement for possession of a firearm
in connection with another felony offense. U.S. Sentencing Guidelines
Manual § 2K2.1(b)(5) (2002). We affirm.

   On December 16, 2001, while Crawford was away from his apart-
ment, law enforcement officers who were conducting a drug investi-
gation received permission from a guest of Crawford’s to search the
apartment. After the officers found several partially consumed mari-
juana cigarettes in the living room, the guest revoked his consent to
the search. While the officers were waiting for a search warrant to be
issued, Crawford returned. He had a loaded 9mm pistol in his waist-
band, a small amount of marijuana, $234 in cash, and a pack of ciga-
rette rolling papers. When the search resumed, the officers found in
Crawford’s bedroom a loaded .357 magnum revolver in a shoulder
holster, a bag of marijuana, two scales, three boxes of ammunition,
a marijuana roach, a cigarette rolling machine, and another pack of
rolling papers. The total quantity of marijuana seized was 41.2 grams.
The officers also found cocaine residue in a plastic straw in the
kitchen and a glass bong in Crawford’s roommate’s bedroom. During
the search, Crawford told the officers, "The gun in my room and
whatever else is in there is mine along with what I had on me, but not
the other stuff." Crawford was charged with various state offenses,
including possession with intent to sell and deliver marijuana, a fel-
ony in North Carolina. He subsequently pled guilty to the instant fed-
eral firearms offenses. Crawford had been convicted in 1995 of
possession of marijuana with intent to distribute. At the time of his
arrest, he was on probation for a January 2001 conviction for posses-
sion of cocaine with intent to distribute.

   Crawford’s attorney argued at sentencing that there was insuffi-
cient evidence that he possessed the marijuana for distribution rather
than personal use. The district court determined that Crawford pos-
sessed the marijuana with intent to distribute based on his lack of
                      UNITED STATES v. CRAWFORD                        3
employment, the fact that he was carrying $234 in cash and a loaded
gun, his possession of two "hand" scales, and his own statement that
he was not using marijuana at the time of his arrest. However, when
the court imposed sentence, it ordered drug treatment as a special con-
dition of supervised release and, as requested by Crawford’s attorney,
recommended to the Bureau of Prisons that Crawford be housed in an
institution where he could receive drug treatment.

   On appeal, Crawford argues that the court erred in making the four-
level enhancement for possession of a firearm in connection with
another felony because the evidence of distribution was insufficient.
The district court’s determination that Crawford possessed the mari-
juana with intent to distribute is a factual issue which is reviewed for
clear error. United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir.
1989).

   Crawford argues that the evidence did not establish an intent to dis-
tribute the marijuana because he possessed a relatively small quantity
of marijuana and none of it was bagged for distribution. Further, there
were no packaging materials in his room, while there was evidence
of marijuana use in his room. He also maintains that the scales found
in his room could be used to measure amounts of marijuana bought
for personal use, and that his carrying a firearm does not indicate that
he was selling drugs. Finally, Crawford contends that the district
court’s decision was inconsistent with its recommendation to the
Bureau of Prisons that he be housed in an institution where he can
undergo drug treatment.

   Possession of drug packaging materials or a quantity of drugs
larger than a personal-use amount may indicate a defendant’s intent
to distribute; possession of a small amount of drugs is not enough to
establish an intent to distribute. United States v. Fisher, 912 F.2d 728,
730 (4th Cir. 1990) (citations omitted). When a defendant possesses
only a user quantity of drugs, other evidence may support a finding
of possession with intent to distribute. United States v. Jones, 204
F.3d 541, 544 (4th Cir. 2000) (drug sales paraphernalia and expert
testimony that 3.5 grams of cocaine could be distributed in multiple
units); United States v. Washington, 41 F.3d 917 (4th Cir. 1994) (pur-
chase of user quantity to share with friend sufficient evidence of
intent to distribute).
4                    UNITED STATES v. CRAWFORD
   In Crawford’s case, no packaging materials or large quantities of
marijuana were present. However, the district court could reasonably
infer that Crawford was involved in distributing marijuana from the
fact that he was carrying a pager, a relatively large amount of cash,
and a loaded gun in his waistband, particularly in light of his prior
drug trafficking convictions. Even if Crawford was merely supplying
his roommate or other friends with marijuana without charge, such
conduct constitutes distribution. Moreover, the evidence does not
exclude the possibility that Crawford was both using and distributing
marijuana at the same time. Therefore, we conclude that the district
court did not clearly err in finding that Crawford possessed the mari-
juana with the intent to distribute it and in making the four-level
enhancement under § 2K2.1(b)(5).

   We therefore affirm the sentence imposed by the district court. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED